UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1776



In Re: RONALD E. HARMON,
                                                             Debtor.
_________________________


RONALD E. HARMON,

                                                Debtor - Appellant,

          versus


FIRST UNION NATIONAL BANK OF FLORIDA, f/k/a
Atlantic National Bank of Florida,

                                              Plaintiff - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-98-131-Y, BK-95-58325-JS, AP-97-5357-JS)


Submitted:   January 19, 1999              Decided:   March 19, 1999


Before WIDENER, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald E. Harmon, Appellant Pro Se.   Richard Blair Hill, Bethesda,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald E. Harmon appeals from the district court’s order af-

firming the bankruptcy court’s determination that a debt owed to

First Union National Bank of Florida was nondischargeable in

Harmon’s bankruptcy case. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See First Union

Nat’l Bank v. Harmon, Nos. CA-98-131-Y; BK-95-58325-JS; AP-97-5357-

JS (D. Md. Apr. 20, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2